DETAILED ACTION

This Corrected Notice of Allowance is being issued to correct the Notice of Allowance that was issued on March 11, 2022 in which Examiner did not cancel original claims 8 and 9 via an Examiner’s Amendment as agreed upon between Examiner and Attorney of Record, Temnit Afework (Reg. No. 58,202) on March 3, 2022 (See Office Action Appendix of 03/11/2022).  All of the Examiner’s Amendments made in the previous Notice of Allowance of March 11, 2022 are still maintained.  The reasons for allowance made in the previous Notice of Allowance of March 11, 2022 are also maintained.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

See next page→
Temnit Afework (Reg. No. 58,202) on March 3, 2022.

The application has been amended as follows: 
Claim 8: (Cancelled)
Claim 9: (Cancelled)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835